            Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


CHILDREN’S HOSPITAL CORPORATION d/b/a
BOSTON CHILDREN’S HOSPITAL,
                       Plaintiff,

       v.
                                                           Civil Action No.
HIS ROYAL HIGHNESS PRINCE ABDELILAH
BIN ABDELAZIZ BIN ABDULRAHMAN AL
FAISAL AL SAUD OF SAUDI ARABIA AND DR.                     JURY TRIAL DEMANDED
HAMDY DAWOUD,
                       Defendants.


                                         COMPLAINT

       Plaintiff Children’s Hospital Corporation, d/b/a Boston Children’s Hospital (“BCH”), by

and through its undersigned attorneys, brings this action against Defendants His Royal Highness

Prince Abdelilah bin Abdelaziz bin Abdulrahman Al Faisal Al Saud of Saudi Arabia (“the Prince”)

in his individual capacity, and Dr. Hamdy Dawoud (“Dr. Hamdy”), and hereby states and alleges

the following:

                                       INTRODUCTION

       1.        This is an action for breach of contract, promissory estoppel, and charitable

subscription by Boston Children’s Hospital against the Prince and Dr. Hamdy, the Prince’s

personal representative and agent, to recover unpaid medical bills currently totaling approximately

$3.5 million as of the filing of this complaint. The Prince and Dr. Hamdy agreed to sponsor and

pay for the care of Jane Doe (hereinafter, “Jane Doe” or the “patient”) at Boston Children’s

Hospital.
            Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 2 of 14



       2.      Based on that agreement, and at the request of personnel at another Boston-area

hospital, Boston Children’s Hospital accepted the patient and has been treating the patient in the

hospital since November 2017.

       3.      To date, the Prince and Dr. Hamdy, acting as the Prince’s agent, have paid only

$750,000 toward the patient’s care despite repeated promises that additional payment will be

forthcoming.

       4.      BCH has continued to care for this patient at great expense and burden to BCH.

BCH seeks immediate payment of all unpaid bills with interest to allow it to continue serving Jane

Doe and the other patients in its care.

                                          THE PARTIES

       5.      BCH is a not-for-profit pediatric medical center located in Boston, Massachusetts.

As one of the largest pediatric medical centers in the world, BCH offers a complete range of

pediatric health care services. In addition to serving children from across the United States, BCH

is a worldwide leader in pediatric care and the treatment of complex diseases and conditions,

serving many children from outside of the United States each year. BCH is incorporated as a

chapter 180 charitable corporation under the laws of Massachusetts, is a registered charity in

Massachusetts and is exempt from taxation under section 501(c)(3) of the Internal Revenue Code.

       6.      The Prince is a member of the royal family of Saudi Arabia and citizen of Saudi

Arabia whose primary residence is in Saudi Arabia. The Prince travels to Boston, Massachusetts

on a regular basis to receive healthcare services at Brigham and Women’s Hospital (“BWH”). The

Prince has also visited the patient and her family at BCH.

       7.      Dr. Hamdy, a citizen of Egypt, is the Prince’s physician and representative with

regard to the patient’s case. Dr. Hamdy has accompanied the Prince when the Prince travels to

Boston, and Dr. Hamdy has also visited Jane Doe and her family at BCH.


                                               -2-
             Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 3 of 14



       8.       At all relevant times, Dr. Hamdy was acting as the Prince’s duly authorized agent.

                                 JURISDICTION AND VENUE

       9.       This Court has original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a)(2) because the amount in controversy exceeds $75,000, exclusive of interest and costs,

and is between a citizen of Massachusetts and citizens or subjects of a foreign state, namely Saudi

Arabia and Egypt.

       10.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in the District of

Massachusetts.

                                              FACTS

  I.   The Prince and His Representatives Encouraged Boston Children’s Hospital to
       Accept the Patient, and the Prince Agreed to Sponsor the Patient’s Care.

       11.      The patient is an approximately two-year-old child who has spinal muscular

atrophy (“SMA”) Type 1. The patient is not a citizen of the United States and is a citizen of a

foreign country.

       12.      SMA is a rare genetic disease affecting muscle strength and movement. Type 1

SMA requires life-long treatment. The drug used to treat SMA, SpinrazaTM (nusinersen), is the

only such treatment approved by the United States Food and Drug Administration, and the

Spinraza treatment that BCH provides for SMA is not available in the patient’s original home

country.

       13.      Upon information and belief, the Prince learned about the patient through media

and contacted the patient’s family with an offer to sponsor her care.     The Prince, through Dr.

Hamdy, and others at BWH, contacted BCH and asked that BCH admit the patient. Dr. Hamdy

and others stated that the Prince would pay for the patient’s care.



                                                -3-
             Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 4 of 14



       14.      On November 13, 2017, Dr. Hamdy emailed Carol Saul (“Saul”), the Manager of

International Programs at BCH at the time, stating that he was “the personal physician of HRH

Prince Abduleilah Al Saud who is donating for the baby [Jane Doe].” Dr. Hamdy also referred to

himself as the Prince’s representative. Saul informed Dr. Hamdy that the cost for the patient’s

first year of care was $1.5 million, noting that the expense was in part due to the high cost of

Spinraza. In response, Dr. Hamdy asked Saul for further information and instructions on how to

wire the money to BCH.

       15.      Personnel at Brigham and Women’s Hospital, including Ramy Ibrahim (“Ibrahim”)

and Dr. Philip Camp (“Dr. Camp”), encouraged BCH to accept the patient. Specifically, such

personnel wrote to Saul, on the Prince’s behalf, requesting that BCH admit the patient. Ramy

Ibrahim, an International Patient Coordinator at BWH, stated that the “reason [he is] involved is

because the guarantor is a member of the Saudi Royal family (a patient of [BWH]) and he will be

the one paying for [Jane Doe’s] treatment.” A Senior Director at BWH, Kerin Howard, later

explained to Saul that Ibrahim, at the Prince’s request, coordinates health care for the Prince’s

family and friends.

       16.      Dr. Camp, a thoracic surgeon at BWH, described himself as the “Prince’s surgeon

and family friend,” and told Saul that he is also involved in helping to coordinate care at the

Prince’s request. He stated that the Prince pledged to pay for the patient’s care and explained that

the Prince “is entirely serious about paying the cost personally, and has the means.”

       17.      A few days later, Dr. Hamdy sent Saul a letter signed by the patient’s parents,

authorizing Dr. Hamdy, and Dr. Camp and Ibrahim of BWH, to communicate with BCH regarding

the patient’s care and to speak on the parents’ behalf. That same day, Saul sent Dr. Hamdy an

itemized estimate for the cost of the patient’s first year of care, totaling $1,550,332. Saul explained




                                                 -4-
              Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 5 of 14



that, if the Spinraza treatment was successful and the patient responded, the patient would need

the Spinraza treatment every four months.

        18.      Shortly thereafter, Ibrahim informed Saul and Maher Seleman, a Case Coordinator

at BCH, that he was “trying to get the funds transferred to [BCH] as soon as possible.”

 II.    The Prince Makes an Initial $750,000 Payment to BCH Through Dr. Hamdy and
        Ibrahim.

        19.      On November 21, 2017, Dr. Hamdy asked Saul for a wiring address to send an

initial payment of $750,000. Later that day, he told Saul that the money had been sent via wire

transfer.

        20.      Dr. Hamdy provided Saul with a copy of a form showing a transfer to BCH in the

amount of $750,000. Although the full account holder name was cut off, the signed International

Transfer form showed the transfer of $750,000 from the account of “Abdulelah Abdulaziz

Abdulrh” to BCH.

        21.      The patient was admitted to BCH on November 27, 2017. Dr. Hamdy coordinated

with Saul to arrange for the patient’s arrival and accompanied the patient and her family to Boston.

        22.      On November 28, 2017, as a result of difficulties with the wire transfer process, Dr.

Hamdy confirmed to Saul that the bank would issue a check to BCH. Dr. Hamdy emailed Saul

and Seleman a copy of the $750,000 check payable to BCH. Dr. Hamdy asked Saul to confirm

receipt so that he could declare it to the Prince.

        23.      Dr. Hamdy arranged for Ibrahim to give the $750,000 check to BCH. On December

6, 2017, Ibrahim personally handed Seleman the $750,000 check in an envelope. The front of the

envelope was pre-printed with a label stating, “Kingdom of Saudi Arabia Abdulelah Bin Abdulaziz

Al Saud Private Advisor & Personal Representative office,” and Jane Doe’s name was hand-

written across the front.



                                                     -5-
             Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 6 of 14



       24.      At that point, BCH had already begun treatment of the patient and put the payment

toward the cost of the patient’s care.

III.   BCH Has Attempted to Collect Additional Payment from the Prince but Has Been
       Unsuccessful.

       25.      By late December 2017, due to the high cost of treatment and care needed for the

patient, most of the initial $750,000 had been spent. Saul wrote to Dr. Hamdy informing him of

this fact and requesting additional funds as agreed upon. Dr. Hamdy responded that he would talk

to the Prince soon and transfer the additional requested funds.

       26.      Throughout the winter and spring of 2018, BCH subsequently reached out to Dr.

Hamdy on multiple occasions without receiving a response. However, on May 28, 2018, Dr.

Hamdy sent Seleman a WhatsApp message stating that he expected the Prince to visit Boston

during the summer, and at that time they could “discuss the financial details for [Jane Doe] and

convey these details to his highness. Everything will be fine.”

       27.      BCH also attempted to reach out to the Prince himself through Dr. Camp, who,

upon information and belief, was treating the Prince’s brother around this time. These attempts

were unsuccessful.

       28.      The patient’s parents insisted that Dr. Hamdy told them that he would pay the

outstanding balance before June 15, 2018, but no additional payments were made.

       29.      BCH also sought assistance from the U.S. Embassy in Cairo, Egypt. A Commercial

Service Officer made contact with Dr. Hamdy in July 2018. Dr. Hamdy confirmed to the

Commercial Service Officer that the Prince was sponsoring the patient. Shortly after Dr. Hamdy

communicated with the Commercial Service Officer, BCH was able to connect with Dr. Hamdy

to schedule an in-person meeting.




                                                -6-
             Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 7 of 14



IV.    Dr. Hamdy Met with BCH Personnel to Discuss Payment of the Patient’s Outstanding
       Balance and the Expected Cost of Future Treatment.

       30.       On July 25, 2018, Dr. Camp emailed Dr. Meredith van der Velden, a BCH

Associate in Critical Care Medicine, and informed her that the Prince had arrived in Boston. Dr.

Camp explained that he had met with Dr. Hamdy, who agreed to visit BCH “to meet and discuss

[Jane Doe] and the situation.” Dr. Camp confirmed a meeting between BCH and Dr. Hamdy on

July 30, 2018.

       31.       On July 30, 2018, Dr. Hamdy and Dr. Camp met with BCH personnel including

Michele Garvin, BCH’s Senior Vice President and General Counsel, Cynthia Haines, BCH’s

Senior Vice President of International Services, Basel Tarab, a Patient Relations Specialist at BCH,

and Dr. van der Velden (hereinafter, the “July 30 Meeting”). At the meeting, at Dr. Hamdy’s

request, BCH told Dr. Hamdy that it would prepare for him a detailed bill of the cost of the patient’s

care, and Dr. Hamdy said that the Prince would pay soon. Immediately after the meeting, BCH

prepared an itemized bill to present to Dr. Hamdy in hard copy as promised.

       32.       However, the next day, BCH learned that Dr. Hamdy and the Prince were leaving

Boston when the Prince’s delegation visited BCH to say goodbye to the patient’s family. BCH

attempted to reach Dr. Hamdy and present him with the bill that he had requested, but was not able

to meet with him before he and the Prince left Boston.

 V.    Dr. Hamdy Continues to Confirm the Prince’s Agreement to Pay.

       33.       On July 31, 2018, Haines sent a letter to Dr. Hamdy memorializing their discussion

at the July 30 Meeting (the “July 31 Letter”). The letter stated the expectation of BCH that the

then-outstanding balance of $1,568,440.57 would be wire transferred by August 10, 2018, stated

an estimate for the next year of care if the patient’s family decided that the patient should continue




                                                 -7-
              Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 8 of 14



to receive treatment at BCH, and stated BCH’s expectation that the Prince would pay for the

patient’s future care in advance.

        34.      The following day, Paul Pecoraro, BCH’s Vice President of Patient Financial

Services, sent Dr. Hamdy a detailed bill for the patient’s care reflecting an outstanding balance of

$1,568,440.57.

        35.      On August 2, 2018, Dr. Hamdy sent a WhatsApp message to Seleman, requesting

that BCH resend the letter and the detailed bill. Later that day, Pecoraro sent Dr. Hamdy fifty-five

separate emails. The first email contained the July 31 Letter. Due to technological issues Dr.

Hamdy said he was experiencing, BCH personnel could not provide him the detailed bill in one

email. Therefore, it sent Dr. Hamdy fifty-four other emails each comprising a section of the

detailed bill.

        36.      On August 5, 2018, Dr. Hamdy responded that he would print the emails and

discuss the issue with the Prince, stating that he would “do [his] best to resolve the issue in the

nearest [sic] future.”

        37.      Pecoraro attempted to follow up with Dr. Hamdy by email several times over the

next few days but received no response.

        38.      However, on August 8, 2018, the patient’s mother informed Tarab that Dr. Hamdy

had received the bill. She said that she had spoken directly to the Prince, who told her that Dr.

Hamdy had updated him on the situation and that the hospital would get the money very soon.

        39.      Similarly, on August 21, 2018, the patient’s father informed Tarab that he had

spoken directly to the Prince three days prior. The patient’s father told Tarab that the Prince

confirmed that BCH would receive the payment soon, and that Dr. Hamdy had reiterated the

Prince’s promise that BCH would be paid soon. Then, a few weeks later, the patient’s mother told




                                                -8-
             Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 9 of 14



Tarab that she had again spoken to the Prince directly, and the Prince had reassured her that he

would resolve the outstanding payments by October 2018.

       40.      On September 18, 2018, Pecoraro emailed Dr. Hamdy to confirm the statement

made by the patient’s parents that BCH would receive payment that week when the Prince returned

from vacation. Pecoraro asked Dr. Hamdy to wire transfer $2,268,440.57 to BCH that week.

Pecoraro also told Dr. Hamdy that he wished to meet with him when Dr. Hamdy returned to the

United States in October to discuss the additional expenses already incurred and expected to be

incurred by BCH in treating the patient that were not included in the $2,268,440.57.

       41.      On October 18, 2018, Pecoraro emailed Dr. Hamdy again, expressing that BCH

expected Dr. Hamdy to transfer $2,515,455.45 to BCH. This amount included BCH’s unpaid

charges through September 20, 2018, as well as an estimate of the cost to transfer the patient to

Franciscan Children’s—a children’s rehabilitation facility in Brighton, Massachusetts—and the

cost of her treatment there for six months.

       42.      Dr. Hamdy responded later that day, saying that he would “like to convey the deep

thanks and appreciation of HRH [the Prince] for your sincere efforts” and that he would be back

in touch after talking to the Prince. However, Dr. Hamdy did not respond to repeated follow-up

requests from Pecoraro over the next month.

       43.      On or around November 20, 2018, BCH representatives, including Cynthia Haines,

met with Jane Doe’s parents to discuss the care plan going forward. Given Jane Doe’s improved

condition, the discussion included transferring Jane Doe to a rehabilitation facility or to a health

care provider in Saudi Arabia.

       44.      On November 21, 2018, Dr. Hamdy wrote in an email to Tarab and Seleman that

the Prince had spoken with the patient’s mother the previous evening as well as that day. Dr.




                                                -9-
           Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 10 of 14



Hamdy confirmed that the Prince “is still sponsoring [the patient],” and that the Prince would

transfer the money owed to BCH “[i]n the very near future.”

       45.     On information and belief, in or about November 2018, Ibrahim and Dr. Hamdy

assisted Jane Doe’s parents in renewing their medical visas without BCH’s knowledge.

       46.       In another attempt to establish contact the Prince, Sandra Fenwick, the CEO of

BCH, wrote to the patient’s parents on December 14, 2018, and asked them to forward an attached

letter to the Prince. The letter requested that the Prince meet with Fenwick the next time that he

was in Boston, because they needed to discuss the “immediate and long-term care plan for [the

patient] who came to us under your sponsorship.”

       47.     On January 19, 2019, the patient’s mother again told Seleman that she had spoken

with the Prince four days prior, and that he told her that he would pay.

       48.     To date, the only payment BCH has received from the Prince is the $750,000

payment made in December 2017.

       49.     As of the filing of this Complaint, the patient continues to receive inpatient care at

BCH, even though, as of this date, acute inpatient care is not necessary. Although a transfer or

discharge to assisted home care is warranted, it is highly unlikely that a rehabilitation facility or

home care company will accept this patient without assurance of payment.

       50.     As of the date of the filing of this Complaint, the unpaid balance for the patient’s

care is approximately $3.5 million and this amount continues to increase daily.

                                           COUNT ONE
                         (Breach of Contract – Against All Defendants)

       51.     BCH repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.




                                                -10-
           Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 11 of 14



       52.     There was an express agreement between the Prince, through his agent Dr. Hamdy,

and BCH that the Prince would pay in full for the patient’s care. On November 13, 2017, Dr.

Hamdy contacted Saul and informed her that he was the Prince’s personal physician and

representative and that the Prince was donating the funds to pay for the patient’s medical care.

After Saul stated that the cost for the patient’s first year of care would be $1.5 million, Dr. Hamdy

responded asking for additional information and details on how to wire the money.

       53.     Saul sent Dr. Hamdy an itemized estimate for the cost of the patient’s care for the

first year of treatment and explained that, if the provision of Spinraza was successful, it would

need to be provided every four months. On this basis, in early December 2017, Dr. Hamdy, on

behalf of the Prince, paid $750,000 towards the patient’s care.

       54.     Since then, on multiple occasions through correspondence and at an in-person

meeting with Dr. Hamdy on July 30, 2018, BCH has asked for payment for the ongoing cost of

the patient’s care. Dr. Hamdy has confirmed this agreement, informing BCH personnel on more

than one occasion that the Prince would pay. Dr. Hamdy has never denied that the Prince is

obligated to pay BCH.

       55.     BCH has performed its obligations under the contract by accepting the patient and

treating her since November 2017 through the present. It has also provided updates to Dr. Hamdy

about the patient’s treatment.

       56.     The Prince and Dr. Hamdy, the Prince’s agent and representative, are in breach of

the contract as they have failed to pay the cost of the patient’s care.

       57.     BCH’s resulting harm is ongoing, as it has continued to treat the patient at great

expense to BCH without being paid.




                                                 -11-
           Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 12 of 14



                                           COUNT TWO
                        (Promissory Estoppel – Against All Defendants)

       58.     BCH repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       59.     The Prince’s representatives—Dr. Hamdy, Dr. Camp, and Ibrahim—made

representations to BCH intended to induce BCH to accept the patient under the Prince’s

sponsorship. Dr. Hamdy, Dr. Camp, and Ibrahim represented to BCH that they were acting as

agents for the Prince. In that capacity, Dr. Hamdy, Dr. Camp, and Ibrahim encouraged BCH to

accept the patient, represented that the Prince would pay for her care, and asked to be kept informed

about the patient’s case on the Prince’s behalf.

       60.     BCH had a reasonable and well-founded belief that the Prince would pay for the

patient’s care when it accepted her as a patient and has continued to treat her. The reasonableness

of BCH’s belief that the Prince was serious about sponsoring the patient’s case was confirmed

when Dr. Hamdy made the initial $750,000 payment. Since then, BCH has reasonably relied on

assurances of continued payment from Dr. Hamdy, Dr. Camp, and Ibrahim, as well as from

representations made by the patient’s parents—who are or have been in direct contact with both

Dr. Hamdy and the Prince.

       61.     As a result of its reasonable reliance, BCH has incurred significant financial

detriment by treating the patient at its own expense.

                                           COUNT THREE
                      (Charitable Subscription – Against All Defendants)

       62.     BCH repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.




                                                   -12-
            Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 13 of 14



          63.   BCH is a registered charity in Massachusetts and is a 501(c)(3) tax-exempt, not-

for-profit corporation.

          64.   The Prince, via his representatives Dr. Hamdy, Dr. Camp, and Ibrahim, promised

that he would pay for the patient’s care.

          65.   BCH reasonably relied on that promise. The reasonableness of BCH’s belief that

the Prince seriously intended to sponsor the patient’s treatment was confirmed when Dr. Hamdy

made the initial $750,000 payment. Since then, BCH has reasonably relied on assurances of

continued payment from Dr. Hamdy, Dr. Camp, and Ibrahim, as well as from representations made

by the patient’s parents—who are or have been in direct contact with both Dr. Hamdy and the

Prince.

          66.   As consideration for the Prince’s promise to pay for the patient’s healthcare, BCH

has treated the patient since November 2017 through the present day. Furthermore, BCH has

provided continual updates to Dr. Hamdy about the patient’s treatment.




                                               -13-
          Case 1:19-cv-10679-IT Document 1 Filed 04/09/19 Page 14 of 14




                                  REQUESTS FOR RELIEF

WHEREFORE, Plaintiff Boston Children’s Hospital prays that this Court:

   A. Enter judgment against HRH Abdelilah bin Abdelaziz bin Abdulrahman Al Faisal Al

       Saud of Saudi Arabia and Dr. Hamdy Dawoud on all Counts of the Complaint;

   B. Award BCH actual, compensatory damages, plus applicable pre-judgment interest,

       caused by the defendants’ failure to pay all of the patient’s outstanding medical bills,

       which currently total approximately $3.5 million (excluding interest) and continue to

       accrue;

   C. Grant such other and further relief, both legal and equitable, as the Court deems just and

       fair.

                              DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury of all issues that may be so tried.


 Dated: April 9, 2019                              Respectfully submitted,

                                                   BOSTON CHILDREN’S HOSPITAL

                                                   By its attorneys,


                                                   /s/ Jane E. Willis
                                                   Jane E. Willis (BBO # 568024)
                                                   Deanna Barkett FitzGerald (BBO # 679737)
                                                   Ropes & Gray LLP
                                                   800 Boylston Street
                                                   Boston, MA 02199-3600
                                                   Tel: (617) 951-7000
                                                   Fax: (617) 951-7050
                                                   jane.willis@ropesgray.com
                                                   deanna.fitzgerald@ropesgray.com

                                                   Attorneys for Plaintiff



                                               -14-
